DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the last Office Action mailed on 12/31/2020, Applicant has canceled claims 3 and 10-13 and amended claims 1, 2 and 4. Accordingly, claims 1-2 and 4-9 are currently pending in the subject application.
Reasons for Allowance 
The examiner is satisfied that the prior art has been fully developed and claims 1-2 and 4-9 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-2 and 4-9 filed on 08/05/2019 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of a motor driving circuit configured to drive the motor of blower; comprising a first supply path configured to supply a first power supply voltage from a positive electrode of a first battery pack to the motor driving circuit; a first booster circuit configured to: obtain the first power supply voltage from the first supply path; and boost the first power supply voltage to generate a first boosted voltage; a first battery switching circuit including a first switching device disposed on the first supply 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAID BOUZIANE/Examiner, Art Unit 2846   

/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846